Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 02/10/2021 ("02-10-21 OA"), the Applicant substantively amended claims 1, 6, 7, 12-15 and 17 on 08/10/2021 ("08-10-21 Response.") 
The Applicant also filed a terminal disclaimer and amended the title in the 08-10-21 Response. The terminal disclaimer was later approved on 08/11/2021. 
Currently, claims 1-20 are pending. 


Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on 06/15/2021 ("06-15-21 IDS") after the 02-10-21 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 06-15-21 IDS is in compliance and is being considered by the examiner.

Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth starting on page 2 under line item number 1 of the 02-10-21 OA.
Applicant's amendment to claim 15 has overcome the objection to the claim 15 set forth on page 3 under line item number 2 of the 02-10-21 OA.
Applicant's amendments to the independent claims 1, 14 and 17 have overcome the 35 U.S.C. 112(b) rejection of claims 1-20 set forth starting on page 3 under line item number 3 of the 02-10-21 OA.
Applicant's amendments to the independent claims 1, 14 and 17 have overcome the prior-art rejections based at least in part by the primary reference Nunomura set forth starting on page 6 under line item numbers 4 and 5 of the 02-10-21 OA.
The terminal disclaimer approved on 08/11/2021 has overcome the nonstatutory provisional double patenting rejection of claims 1-12 as being unpatentable over claims 1, 2, 4, 6, 8, 10 and 12 of the '068 Patent as set forth starting on page 24 under line item number 6 of the 02-10-21 OA.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, thereafter notifying a time required for the process chamber to enter into the maintenance enable state.
Claims 2-13 are allowed, because they depend from the allowed independent claim 1.

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed thereafter notify a time required for the process chamber to enter into a maintenance enable state.
Claims 15 and 16 are allowed, because they depend from the allowed independent claim 14.

Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, thereafter notifying a time required for the process chamber to enter into the maintenance enable state.
Claims 18-20 are allowed, because they depend from the allowed independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 September 2021